ANSTEAD, Judge,
dissenting:
I would reverse the final judgment which voided an option agreement between the parties. The trial court invalidated the agreement for lack of consideration despite finding that the parties to the option never intended that the recited consideration of $1,000.00 be paid by the grandson of modest means to the wealthy grandfather. The trial court also found that the grandfa*1152ther was a strong willed, astute man, who made many gifts, including that of this option, freely and voluntarily to his grandson John.” Having made a completed gift of an option for a fixed term, I think the grandfather should be “stuck” with the deal he proposed, had drawn up in writing by his attorney, executed, and delivered to his grandson.